 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 8
     EUGENE TREMBLE III,                             CASE NO. C19-5661 BHS
 9
                             Petitioner,             ORDER ADOPTING REPORT
10          v.                                       AND RECOMMENDATION AND
                                                     DISMISSING PETITIONER’S
11   RON HAYNES,                                     HABEAS PETITION AS
                                                     SUCCESSIVE
12                           Respondent.

13

14          This matter comes before the Court on the Report and Recommendation (“R&R”)
15   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 5. The Court
16   having considered the R&R and the remaining record, and no objections having been
17   filed, does hereby find and order as follows:
18          (1)    The R&R is ADOPTED;
19          (2)    Petitioner’s motion to proceed in forma pauperis, Dkt. 4, is DENIED
20          (3)    Petitioner’s federal habeas petition, Dkt. 1, is DISMISSED without
21   prejudice as successive;
22


     ORDER - 1
 1         (4)   A certificate of appealability is DENIED; and

 2         (5)   The Clerk shall enter JUDGMENT and close this case.

 3         Dated this 4th day of September, 2019.

 4

 5

 6
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
